Citation Nr: 0509024	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for service-connected rhinitis, status post 
septoplasty with history of sinusitis.

2.  Entitlement to an initial compensable disability 
evaluation for service-connected bilateral pes planus.   

3.  Entitlement to service connection for a cervical spine 
disorder, claimed as neck pain.

4.  Entitlement to service connection for a right wrist 
disorder. 

5.  Entitlement to service connection for a left wrist 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for right knee 
disorder.

9.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
2000, when he retired from service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
rhinitis and bilateral pes planus, but assigned initial 
noncompensable ratings effective to the date of claim; denied 
service connection as to the remaining seven issues listed 
above; denied a compensable evaluation based upon multiple, 
noncompensable, service-connected disabilities; and denied 
service connection for a left knee disorder.  The veteran 
appealed only the nine issues noted above.  

In January 2005, the veteran testified in person at a hearing 
before the undersigned Acting Veterans Law Judge of the 
Board, sitting in Washington, D.C.  The hearing transcript is 
of record.

The appeal as to all nine issues is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran and his representative if further 
action is required on their part.

On a related matter, at the Board hearing, the undersigned 
noted on the record (see p. 2, hearing transcript) that an 
appeal was not perfected with respect to service connection 
for a left knee disorder.  Nonetheless, the veteran offered, 
and the Board accepted, oral testimony concerning both knees.  
The Board's acceptance of testimony pertaining to the left 
knee does not mean that the issue is perfected for appellate 
review, or that the claim is reopened.  This does, however, 
suggest that the veteran may wish to pursue this claim 
further (that is, seek to reopen the claim).  As such, the 
issue of service connection for a left knee disorder is 
REFERRED to the RO for appropriate action.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision on the merits of the claim can be issued as to all 
issues on appeal.  The bases for remand are set forth below.  

Additional Medical Records

At the January 2005 Board hearing, the veteran testified 
that, since approximately 1994, he received medical care 
relevant to the disorders at issue at "Tri-Care" in 
Woodbridge, Virginia.  He reportedly continued to be seen 
there even after retirement from active duty at the end of 
June 2000.  See hearing transcript, pp. 5-6.  The claims file 
contains no such records, and they should be obtained on 
remand.

C&P Medical Examination

A VA compensation and pension medical (C&P) examination was 
performed in September 2002 in connection with this claim.  
The examination report, with respect to the seven service 
connection issues listed above, essentially concluded that 
there is no pathology of a cervical spine disorder, right or 
left wrist disorder, right or left shoulder disorder, right 
knee disorder, or of any ankle disorder.  Apparently based in 
large part upon this evidence, the RO concluded that service 
connection is not warranted for the seven claimed disorders.

The Board finds that another C&P medical examination is 
warranted.  First, as noted above, the record is incomplete, 
as "Tri-Care" medical records pertaining to relevant 
treatment beginning in the 1990s (approximately the last six 
years before retirement from active duty), as well as any 
such records from July 2000 and thereafter, is missing.  A 
full medical examination (or examinations, if warranted) 
should be scheduled after such records are associated with 
the claims folder.

Second, the RO has noted that service medical records do 
document treatment for pain in the neck, wrists, shoulders, 
knees, and the ankles from the mid 1990s through shortly 
before retirement from active duty; and that they further 
document diagnoses or preliminary impressions of 
osteoarthritis, degenerative disc disease, shoulder 
impingement syndrome, bursitis, tendonitis, patellofemoral 
syndrome, and early degenerative joint disease of the knees.  
The September 2002 C&P examination report included abnormal 
range of motion findings of the cervical spine; right knee 
effusion with crepitus and slightly positive McMurray's test, 
and laxity of the left ankle.  Painful motion was noted in 
all the joints.  The examiner concluded, upon review of the 
x-ray reports and history provided by the veteran, that no 
diagnosis could be rendered due to the absence of an 
underlying pathology.  It does not appear that the examiner 
conducted an independent review of the service medical 
records.  Thus, the Board cannot help but question a key 
underlying basis - that there is no relevant pathology - upon 
which service connection was denied.  

As such, the Board requires a physician's re-evaluation of 
the entire record, including "Tri-Care" records, and a 
revised medical opinion to determine whether service 
connection is warranted for any of the seven disorders noted 
above.  The Board acknowledges the RO's position that no 
chronic disorder related to the issues on appeal was 
documented at discharge.  Nonetheless, at this juncture, the 
Board cannot conclude, given evidence of pertinent treatment 
and diagnoses during service, that an adequate examination 
and rationale for no current disabilities has been provided.

Third, the Board notes that the veteran testified to specific 
symptoms of his sinusitis and pes planus disabilities that 
have worsened since the September 2002 C&P examination was 
performed.  See hearing transcript, pp. 28-29.  Thus, the C&P 
examination ordered herein should specifically include an 
evaluation of the current extent of these service-connected 
disorders.  VAOPGCPREC 11-95 (Apr. 7, 1995).  In light of the 
foregoing, the Board REMANDS this claim to the RO, via the 
AMC in Washington, D.C., for the following actions:

1.  Obtain all medical treatment and testing 
records of "Tri-Care" or hospital or other 
medical facility associated with "Tri-Care" in 
Woodbridge, Virginia.  Note that the veteran 
indicated he began treatment at Tri-Care in or 
around 1994, before retiring from service, and 
continued such treatment after retirement.  
Associate these records with the claims folder.   

2.  After completing the above, schedule the 
veteran for additional C&P medical 
examination(s) appropriate to evaluate the claim 
as to all nine issues perfected for appeal.  The 
claims folder and a copy of this remand order 
should be made available to the examiner(s) 
prior to examination.

As to the issues of service connection for 
cervical spine disorder (claimed as neck pain), 
bilateral wrist disorder, bilateral shoulder 
disorder, right knee disorder, and bilateral 
ankle disorder, the examiner should (a) give 
diagnoses as to what disorders, if any, the 
veteran now has with respect to complaints 
related to these claimed disorders; (b) the 
likely onset of each such disorder; and (c) 
whether any currently diagnosed disability is at 
least as likely as not (i.e., by a probability 
of 50 percent), less likely than not (i.e., by a 
probability less than 50 percent), or more 
likely than not (i.e., by a probability greater 
than 50 percent) related to active duty.  The 
examiner should review the entire claims folder, 
including the veteran's service medical records 
and records from "Tri-Care" before issuing a 
written opinion as requested herein.  
 
As for the bilateral pes planus increased rating 
claim, the examiner should specifically address 
clinical findings involving whether the pes 
planus is manifested by mild, moderate, severe, 
or pronounced symptoms; whether there is marked 
deformity as a result thereof; whether there is 
pain on manipulation or ambulation, or inward 
bowing of the tendo Achilles; whether the 
weight-bearing line is over or medial to the 
great toe; whether there are characteristic 
callosities or swelling on use.  The examiner 
should also address the extent of functional 
limitation caused thereby, and specify in what 
ways the disability impedes normal functioning.

As for the rhinitis increased rating claim, the 
examiner should specifically address the 
presence or absence of polyps and the percentage 
of obstruction of each nasal passage.  Given 
that the veteran has a conceded history of 
treatment for recurrent sinusitis in service, 
the examiner should clarify whether the veteran 
currently has a separate disability manifested 
by sinusitis.  If so, the examiner should 
provide clinical findings pertaining to the 
presence of purulent discharge, crusting, pain 
and headaches.

The specific bases and rationale for the 
opinions requested herein should be provided in 
a written report.  If an examiner is not able 
opine on any requested issue or question without 
resorting to conjecture or speculation, he/she 
should so state and explain the reasons 
therefor.  

3.  After completing the above, the RO should 
readjudicate the claims on appeal.  If any 
determination remains unfavorable to the 
veteran, the veteran and his representative 
should be provided a supplemental statement of 
the case and provided an appropriate period of 
time to respond.  Thereafter, if in order, 
return the claim to the Board for further 
review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claims.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  The veteran is not required to take action until 
he receives further notice, but has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


